DETAILED ACTION
This office action is in response to the amendments filed on June 11, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2015/0001503) in view Takimoto (US 2014/0353651) and in further view of Araki (US 2006/0118795).
With respect to Claim 1, Hirose shows (Fig. 4) most aspects of the current invention including an imaging apparatus comprising:
an image sensor including: 
a substrate (21); 
pixel electrodes (12/23) disposed on the substrate; 
a photoelectric conversion film (24) disposed on the pixel electrodes; 
a transparent electrode (25) disposed on the photoelectric conversion film;
the transparent electrode is made of a semiconductor (par 58)
Further, Hirose shows a connector (26) that is made of a metal or a metal nitride and including a first region in contact with the transparent electrode. However, Hirose does not show a circuit, a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, the circuit is configured to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a metal nitride, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode, an area of the second region is in direct contact with the control electrode and the area of the first region is larger than the area of the second region.
On the other hand, Takimoto shows (Fig. 4 and 34) an imaging apparatus comprising a circuit (51), an image sensor comprising a control electrode (15b) disposed on the substrate, a connector (20) electrically connects the control electrode (15b) to a transparent electrode (18), wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein a circuit, a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, the circuit is configured to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a metal nitride, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode, an area of the second region is in direct contact with the control electrode in the device of Hirose to adopt a configuration in which a green electric storage layer formed embedded in the semiconductor substrate is conducted to the upper electrode via the electrically-conductive plug, the wiring layers, and the connector.
Product-by-Process
Furthermore, with respect to claim 1, it is noted that Hirose in view Takimoto shows most aspects of the semiconductor device according to the claimed invention. Claim 1 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device. The present application states “the circuit is configured to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed.” Takimoto teaches wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film. Therefore, the process step in device claim 1 has been properly rejected.
However, Takimoto does not show wherein an area of the first region is larger than an area of the second region.
On the other hand, Araki shows (Fig 1) an image sensor comprising a control electrode (220) disposed on the substrate, a connector (218) electrically connects the control electrode (220) to a transparent electrode (206), wherein the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode and an area of the second region is in direct contact with the control electrode, wherein an area of the first region and an area of the second region is configured to be in a range of 5 µm or less. Araki teaches doing so to enhance the driving durability (par 210).
Regarding claim 1, Differences in the widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the widths and similar widths are known in the art (see e.g. Araki), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Hirose.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 2, Araki shows (Fig 1) the connector (218) includes a first material portion (228) made of a first material and a second material portion (218) made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region.
Product-by-Process
With respect to claim 3, it is noted that Hirose in view Takimoto and in further view of Araki shows all aspects of the semiconductor device according to the claimed invention. Claim 3 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device. Further, Araki shows (Fig 1) an image sensor comprising a connector (218) includes a first material portion (228) made of a first material and a second material portion (218) made of a second material having 
Product-by-Process
With respect to claim 4, it is noted that Hirose in view Takimoto and in further view of Araki shows all aspects of the semiconductor device according to the claimed invention. Claim 3 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device. Further, Araki shows (Fig 1) an image sensor comprising a connector (218) includes a first material portion (228) made of a first material and a second material portion (218) made of a second material having a work function different from a work function of the first material, and wherein a current flows from the transparent electrode to the pixel electrodes when the image sensor is irradiated with light. Therefore, the limitation has been properly rejected.
With respect to Claim 5, Takimoto shows (Fig. 4 and 34) wherein the connector includes a first position portion that is in contact with at least part of an outer circumference of the upper surface of the transparent electrode, and the first position portion includes at least part of the first region.
With respect to Claim 6, Hirose shows (Fig. 13) wherein the first position portion partially overlaps at least part of the pixel electrodes in plan view.
With respect to Claim 7, Hirose shows (Fig. 2) wherein the upper surface of the transparent electrode has a rectangular shape, and the first position portion is disposed along at least two sides of the rectangular shape.
With respect to Claim 8, Takimoto shows (Fig. 4 and 34) wherein the control electrode is disposed along only one of the at least two sides.
With respect to Claim 9, Hirose shows (Fig. 20) wherein the first position portion is disposed along four sides of the rectangular shape and is separated on one of the four sides.
With respect to Claim 10, Hirose shows (Fig. 13) wherein the first position portion is disposed continuously along four sides of the rectangular shape.
With respect to Claim 11, Hirose shows (Fig. 2) wherein the connector further includes a second position portion that is connected to the first position portion and covers a side surface of the transparent electrode, and the second position portion further covers a side surface of the photoelectric conversion film.
With respect to Claim 12, Takimoto shows (Fig. 4 and 34) wherein the transparent electrode covers a side surface of the photoelectric conversion film.
With respect to Claim 13, Takimoto shows (Fig. 4 and 34) wherein the image sensor further includes a protective film (19) that covers the upper surface of the transparent electrode and a side surface of the transparent electrode and has an opening located above the upper surface of the transparent electrode, and the first position portion is in contact with the transparent electrode through the opening.
Product-by-Process
With respect to claims 15-17, it is noted that Hirose in view Takimoto shows all aspects of the semiconductor device according to the claimed invention. Claims 15-17 contain process steps in a device claim and is are intermediated steps that do not affect the structure the final device.
With respect to Claim 15, Takimoto shows (Fig. 4 and 34) wherein the photoelectric conversion film has spectral sensitivity characteristics that vary when the voltage applied to the photoelectric conversion film is changed.
With respect to Claim 16, Takimoto shows (Fig. 4 and 34) wherein a sensitivity of the photoelectric conversion film is reduced to zero when the voltage is applied.
With respect to Claim 17, Takimoto shows (Fig. 4 and 34) wherein the circuit includes a voltage generation circuit, and the voltage generation circuit generates a first voltage at a first time and generates a second voltage different from the first voltage at a second time different from the first time.
With respect to Claim 18, Takimoto shows (Fig. 4 and 34) wherein the connector consists of one selected from the group consisting of titanium, titanium nitride, aluminum, silicon and copper-doped aluminum, copper, gold, silver, nickel, cobalt, and an alloy of any of these materials (par 90).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2015/0001503) in view Takimoto (US 2014/0353651) and in further view of Araki (US 2006/0118795) and Ihama (US 2007/0012955).
With respect to Claim 14, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent 
On the other hand, Ihama shows (Fig 2A-2F) an image sensor including a control electrode (104) disposed on the substrate, a connector (114) electrically connects the control electrode (104) to a transparent electrode (11), further comprising a protective film (113) that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, wherein the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening. Ihama teaches doing so to prevent damages of the organic film, particularly damages on the side surface of the organic film, occurring on formation of the contact electrode (par 169).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening in the device of Hirose to prevent damages of the .
Response to Arguments
Applicant amendments filed on June 11, 2021, in response to the office action mailed on 3/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-18 have been considered but are not persuasive.
As stated in the interview summary, the examiner does not agree with the applicant’s assessment of the first and second areas. Criticality has not been shown by the applicant and the Araki (US 2006/0118795) reference teaches the limitation and has been explained above. 
With respect to claim 18, the Takimoto (US 2014/0353651) teaches the limitation. Please see above. Therefore, the limitations have been properly rejected. The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/             Primary Examiner, Art Unit 2814                                                                                                                                                                                           
/Q. B./
Examiner, Art Unit 2814